             Case 3:19-cv-02407-CAB-AHG Document 4 Filed 02/27/20 PageID.142 Page 1 of 3
AO 441   Summons in a Civil Action



                                     United States District Court
                                           SOUTHERN DISTRICT OF CALIFORNIA

    (See Attachment)



                                                                     Civil Action No. 19cv2407-CAB-AHG
                                                      Plaintiff
                                      V.
    (See Attachment)




                                                    Defendant

                                     AMENDED    SUMMONS IN A CIVIL ACTION
    To: (Defendant's name and address)




            A lawsuit has been filed against you.
            Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
    if you are the United States or a United States agency, or an office or employee of the United States described
    in Fed. R. Civ. P. 12(a)(2) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
    motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
    plaintiff or plaintiff's attorney, whose name and address are:

              Cyrus A. Parsa
              4275 Executive Square Suite 200
              La Jolla, CA 92037
              805-996-0135


          If you fail to respond, judgment by default will be entered against you for the relief demanded in the
    complaint. You also must file your answer or motion with the court.

    Date:               2/27/20                                   John Morrill
                                                                  CLERK OF COURT
                                                                  S/            A. Hazard
                                                                           Signature of Clerk or Deputy Clerk
             Case 3:19-cv-02407-CAB-AHG Document 4 Filed 02/27/20 PageID.143 Page 2 of 3
AO 441   Summons in a Civil Action                                                                                   (Page 2)


    Civil Action No. 19cv2407-CAB-AHG                                                   Date Issued:       2/27/20

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

              This summons for (name of individual and title, if any) _______________________________________
    was received by me on (date) ___________________________.
              I personally served the summons on the individual at (place) __________________________________
              ___________________________________________________ on (date) _________________; or
              I left the summons at the individual's residence or place of abode with (name) ____________________
              _________________________________, a person of suitable age and discretion who resides there,
              on (date) ___________________, and mailed a copy to the individual's last known address; or
              I served the summons on (name of the individual) ___________________________________, who is
              designated by law to accept service of process on behalf of (name of organization) ________________
              ______________________________________________________ on (date) ____________; or
              I returned the summons unexecuted because ____________________________________________; or
              Other (specify):


              My fees are $ ____________ for travel and $ ____________ for services, for a total of $ ___________.
              I declare under penalty of perjury that this information is true.

    Date:
                                                                                   Server's Signature



                                                                                  Printed name and title



                                                                                    Server's address
                 NOTICE OF RIGHT TO CONSENT TO TRIAL BY A UNITED STATES MAGISTRATE JUDGE
    IN ACCORDANCE WITH THE PROVISION OF 28 USC 636(C) YOU ARE HEREBY NOTIFIED THAT A U.S.
    MAGISTRATE JUDGE OF THIS DISTRICT MAY, UPON CONSENT OF ALL PARTIES, CONDUCT ANY OR
    ALL PROCEDDINGS, INCLUDING A JURY OR NON-JURY TRIAL, AND ORDER THE ENTRY OF A FINAL
    JUDGMENT.

    YOU SHOULD BE AWARE THAT YOUR DECISION TO CONSENT OR NOT CONSENT IS ENTIRELY
    VOLUNTARY AND SHOUL BE COMMUNICATED SOLELY TO THE CLERK OF COURT. ONLY IF ALL
    PARTIES CONSENT WILL THE JUDGE OR MAGISTRATE JUDGE WHOM THE CASE HAS BEEN ASSIGNED
    BE INFORMED OF YOUR DECISION.

    JUDGMENTS OF THE U.S. MAGISTRATE JUDGES ARE APPEALABLE TO THE U.S. COURT OF APPEALS IN
    ACCORDANCE WITH THIS STATUTE AND THE FEDERAL RULES OF APPELLATE PROCEDURE.
             Case 3:19-cv-02407-CAB-AHG Document 4 Filed 02/27/20 PageID.144 Page 3 of 3
AO 441   Summons in a Civil Action                                                                          (Page 3)


                                     United States District Court
                                       SOUTHERN DISTRICT OF CALIFORNIA

                                               (ATTACHMENT)

                                                                       Civil Action No. 19cv2407-CAB-AHG

    The Al Organization, Inc, Cyrus A. Parsa, The Worlds People, Victims of Persecution, Rape,
    Torture,Concentration Camps, Sex, Human and Organ Trafficking and Organ Harvesting in China, Hong
    Kong,)America and Around the World, not limited to democracy activists, Falun Dafa Practitioners, Uyghurs,
    Christians, Tibetans, Judges, Lawyers and Journalists tortured and killed in China. John Does 1-Unlimited

    Plaintiff(s)

    v.

    Google L.L.C, Barack Hussein Obama, Joe Biden, Hunter Biden, Hillary Clinton, Eric Schmidt, Nancy Pelosi,
    John O. Brennon, James Comey, Andrew McCabe, James Clapper, Facebook, Inc, DeepMind Inc, Alphabet
    Inc, The World Bank, Neuralink Inc, Tesla Inc, Larry Page, Sergey Brin, Sundar Pichai, Mark Zuckerberg,
    Elon Musk, Amazon, Jeff Bezos, Microsoft, Bill Gates, CISON PR NewsWire. CNN, Cable News Network,
    Anderson Cooper, Don Lemon, MSNBC, Rachel Maddow, James Clapper, Washington Post, New York
    Times, Time Magazine, Massachusetts Institute of Technology, Harvard, Adam Schiff, Wyss Institute,
    Daroer, Qualcomm, George Soros, Soros Fund Management, Open Society Foundations, University of
    Vermont, Joshua Bongard and Sam Kriegman, Rockefeller Foundation, Huawei, Boston Dynamics, Hanson
    Robotics, Didi Chuxing, Megvii Face++, Alibaba, Sensetime, ICarbon X, Festo, Chinese Communist Party, &
    John Doe's 1-Unlimited

    Defendants.
